          Case 3:18-cv-02076-MO        Document 39    Filed 12/17/18    Page 1 of 2




M. Christie Helmer, OSB No. 743400
chris.helmer@millernash.com
Jess G. Webster, OSB No. 155330
Jess.webster@millernash.com
Sanja Muranovic, OSB No. 171774
sanja.muranovic@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

Keith B. Letourneau (Pro Hac Vice)
kletourneau@blankrome.com
Jeremy A. Herschaft (Pro Hac Vice)
jherschaft@blankrome.com
BLANK ROME LLP
717 Texas Avenue, Suite 1400
Houston, Texas 77002
Telephone: 713.228.6601
Facsimile: 713.228.6605

        Attorneys for Defendant Vigorous Shipping & Trading, S.A.



                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON


PACIFIC GULF SHIPPING CO.,                       No. 3:18-cv-02076-MO

                   Plaintiff,                    UNOPPOSED MOTION FOR ENTRY OF
                                                 STIPULATED PROTECTIVE ORDER
        v.

ADAMASTOS SHIPPING & TRADING
S.A., VIGOROUS SHIPPING & TRADING,
S.A., BLUE WALL SHIPPING LTD., and
PHOENIX SHIPPING & TRADING S.A.,

                   Defendants.



Page 1 - UNOPPOSED MOTION FOR ENTRY OF STIPULATED PROTECTIVE ORDER

4832-8286-7075.2
             Case 3:18-cv-02076-MO     Document 39       Filed 12/17/18    Page 2 of 2




        Defendant Vigorous Shipping & Trading S.A. moves the Court for the immediate
entry of the Stipulated Protective Order attached hereto as Exhibit 1. The limited and
expedited discovery granted by the Court will involve the production of documents believed
to contain nonpublic proprietary and confidential information warranting the entry of a
protective order. The form of the Stipulated Protective Order is the Court’s approved form of
Stipulated Protective Order without substantive modification. This motion is unopposed by
Plaintiff.

        Respectfully submitted this 17th Day of December, 2018.


                                                   MILLER NASH GRAHAM & DUNN LLP



                                                   s/ Sanja Muranovic
                                                   M. Christie Helmer, OSB No. 743400
                                                   chris.helmer@millernash.com
                                                   Jess G. Webster, OSB No. 155330
                                                   jess.webster@millernash.com
                                                   Sanja Muranovic, OSB No. 171774
                                                   sanja.muranovic@millernash.com
                                                   Telephone: 503.224.5858
                                                   Facsimile: 503.224.0155


                                                   BLANK ROME LLP
                                                   Keith B. Letourneau (Pro Hac Vice)
                                                   kletourneau@blankrome.com
                                                   Jeremy A. Herschaft (Pro Hac Vice)
                                                   jherschaft@blankrome.com
                                                   Telephone: 713.228.6601
                                                   Facsimile: 713.228.6605


                                                   Attorneys for Defendant
                                                   Vigorous Shipping & Trading, S.A.




Page 2 - UNOPPOSED MOTION FOR ENTRY OF STIPULATED PROTECTIVE ORDER

4832-8286-7075.2
